Citation Nr: 0213385	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  01-04 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.

(The issues of whether new and material evidence has been 
submitted to reopen the claims of service connection for skin 
and psychiatric disabilities will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to September 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted the veteran's claim for 
an increased, 10 percent, rating for his service-connected 
asthma and denied the veteran's applications to reopen claims 
of service connection for skin and psychiatric disabilities.  
In August 2001, the RO granted the veteran an increased, 30 
percent, rating for service connected asthma.

As to the issues of whether new and material evidence has 
been submitted to reopen the claims of service connection for 
skin and psychiatric disabilities, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105) (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903.)  After giving the 
veteran and his representative notice and reviewing any 
responses to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

The veteran's asthma is manifested by forced expiratory 
volume in one second (FEV-1) of no better than 58.5 percent 
of the predicted value and the ratio of FEV-1 to forced vital 
capacity (FVC) (FEV-1\FVC) of no better than 66 percent of 
the predicted value without any evidence of a need for at 
least monthly visits to a physician for care of exacerbations 
or the need for intermittent courses of systemic 
corticosteroids.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent 
for asthma are not met.  38 U.S.C.A. §§ 1155, 1151, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
the RO decision, the statement of the case, the supplemental 
statement of the case, and correspondence with the veteran, 
the veteran and his representative have been notified of the 
laws and regulations governing his claim for an increased 
rating, including notice of the VCAA, and the reason for the 
determination made regarding his claim.  Moreover, VA has 
made reasonable efforts to obtain all relevant records.  
Specifically, the information and evidence that have been 
associated with the claim's file consist of the veteran's 
service medical records, post-service medical records, 
records on file with the Social Security Administration 
(SSA), and written arguments presented by the veteran and his 
representative in support of his claim.  In addition, the 
veteran was asked to provide information regarding his 
treatment and the veteran thereafter filed or the RO 
thereafter obtained all available and identified treatment 
records.  Also, in January 1998 and August 2000, the RO 
obtained medical opinion evidence regarding the current 
severity of the veteran's service connected asthma.

Therefore, the Board concludes that all relevant evidence 
have been obtained for determining the merits of the 
veteran's claim and no reasonable possibility exist that any 
further assistance would aid the veteran in substantiating 
the claim.  See 38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 
45620, 45630 (to be codified at 38 C.F.R. § 3.159(d)).  See 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Also 
see, Counts v. Brown, 6 Vet. App. 473, 476 (1994), citing 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991) (noting that 
the "duty to assist is not unlimited" and that "the duty 
to develop pertinent facts applies to 'all relevant 
facts.'") (citation omitted)); Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) ("'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim"); cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, because there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of this issue, adjudication of the claim at this 
juncture may go forward because it poses no risk of prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (1992).


Reasons for Appeal

As to the reasons for appeal, the veteran contends that his 
service-connected asthma is manifested by increased 
symptomatology, and therefore more nearly approximates the 
rating criteria set forth for at least the next higher 
disability rating.  Specifically, the veteran complains of a 
cough, mild expectoration, chronic wheezing, and shortness of 
breath with exertion, climbing one staircase, and walking a 
few blocks.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

Factual Background

Contemporaneous VA and/or private treatment records, dated 
from November 1997 to October 1999, were obtained by the RO.  
These records were negative for complaints and/or treatment 
for asthma, except for a January 1997 pulmonary function test 
(PFT) and a January 1998 VA treatment record.  As to the VA 
treatment record, it noted that the veteran had a history of 
asthma with the veteran's ". . . last episode during 
bronchitis last month . . ." as well as noted that the 
veteran was not on any asthma medication.  As to the PFT, it 
noted that the veteran's forced expiratory volume in one 
second (FEV-1) was 68 percent of the predicted value and the 
ratio of FEV-1 to forced vital capacity (FVC) (FEV-1\FVC) was 
72 percent of the predicted value.  Thereafter, it was opined 
that the veteran had a "moderate obstructive lung 
disorder."

The veteran appeared for a VA respiratory disease examination 
in January 1998.  At that time, the veteran reported that his 
last asthma episode was when he had bronchitis last month.  
At that time, he was treated with Ipratropium, cough 
medicine, and an antihistamine (Cetirivine).  As to his 
treatment history, while he was on inhalers while in the 
service in the early 1960's, he did not recall ever being on 
steroids.  Next, the veteran reported that changes in weather 
aggravated his asthma.  The veteran also reported that, while 
he smoked, he quit smoking six days ago.  Lastly, the veteran 
denied having a problem with coughing blood, fever, chills, 
or wheezing. 

On examination, the veteran's lungs were clear to 
auscultation and percussion bilaterally.  There were no 
rales, rhonchi, or wheezing.  Respiratory rate was 12 and 
regular.  There was good air movement, no edema, and palpable 
pulses throughout.  However, there was some slight clubbing 
of the hands.

Chest x-rays showed no acute infiltrates or effusions.  
Thereafter, the examiner noted that the veteran's PFT showed 
that the ratio of the veteran's forced expiratory volume in 
one second (FEV-1) to forced vital capacity (FVC) (FEV-1\FVC) 
was "72" (sic) percent of the predicted value.  

In addition, the Board notes that a review of the record on 
appeal thereafter discloses the report prepared in connection 
with the January 1998 PFT.  The January 1998 PFT reported 
that the veteran complained of dyspnea after severe exertion 
and frequent wheezing.  Thereafter, it recorded the veteran's 
forced expiratory volume in one second (FEV-1) as 68 percent 
of the predicted value and the ratio of FEV-1 to forced vital 
capacity (FVC) (FEV-1\FVC) as "81" percent of the predicted 
value (i.e. not the "72" percent noted by the January 1998 
VA examiner). 

The diagnosis was "mild to moderate pulmonary impairment."  
Lastly, it was noted that a "[p]ostbroncho [was] not done 
since the patient is not on any inhalers or medications."  
(Emphasis Added).

Lastly, the veteran appeared for a VA respiratory disease 
examination in August 2000.  At that time, the veteran 
reported that he was not on any medication for his asthma.  
Nonetheless, the veteran complains of a cough, mild 
expectoration, chronic wheezing, and shortness of breath on 
exertion, climbing one staircase, and walking a few blocks.  
Next, the veteran reported that he continued to smoke one 
pack per week but was trying to quit.

On examination, the veteran was in no acute distress and 
there was no peripheral cyanosis or clubbing.  However, 
wheezing was present.  The chest was normal in shape and 
size.  Lungs were clear for auscultation and percussion.  

Chest x-rays did not show infiltrates.  Thereafter, the 
examiner noted that the veteran's PFT showed that the 
veteran's forced expiratory volume in one second (FEV-1) was 
58.5 percent of the predicted value and the ratio of FEV-1 to 
forced vital capacity (FVC) (FEV-1\FVC) was 66 percent of the 
predicted value.  The diagnosis was bronchial asthma.  
Lastly, the examiner opined that, with a post FEV-l of 58.5 
percent, the veteran should be considered for disability. 

Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Most recently, the veteran's service connected asthma was 
rated as 30 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (bronchial asthma).  See RO decisions 
dated in September 1984, April 1998, and August 2001.  Under 
the law that has been in affect since before the veteran 
filed his claim for an increased rating, the veteran may be 
assigned a rating for asthma by virtue of pulmonary function 
testing (PFT) that includes:  forced expiratory volume in one 
second (FEV-1) and the ratio of FEV-1 to forced vital 
capacity (FVC) (FEV-1\FVC).  38 C.F.R. § 4.97.  Specifically, 
under Diagnostic Code 6602, a 100 percent evaluation is 
awarded when there is an FEV-1 less than 40 percent of 
predicated value; a ratio of FEV-1/FEC less than 40 percent 
of predicated value; when the veteran has more than one 
attack per week with episodes of respiratory failure; or when 
the veteran requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97 (2001).  A 60 percent 
evaluation is warranted with an FEV-1 of 40 to 55 percent of 
predicated value; a FEV-1/FVC of 40 to 55 percent of 
predicated value; when the veteran has at least monthly 
visits to a physician for required care of exacerbations; or 
when the veteran requires intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  Id.  A 30 percent evaluation is warranted 
with an FEV-1 of 56 to 70 percent of predicated value; FEV-
1/FVC of 56 to 70 percent of predicated value; when the 
veteran requires daily inhalational; or oral bronchodilator 
therapy or when the veteran requires inhalational anti-
inflammatory medication.  Id.

With the above criteria in mind, the Board notes that a 
review of the contemporaneous PFTs found in the record shows 
the veteran, at his worst, having a forced expiratory volume 
in one second (FEV-1) of 58.5 percent of the predicted value 
and a ratio of FEV-1 to forced vital capacity (FVC) (FEV-
1\FVC) of 66 percent of the predicted value.  See PFTs dated 
in January 1997, January 1998, and August 2000; and the 
January 1998 VA examiner's interpretation of the January 1998 
PFT.  Based on a numeric application of the above PFT results 
to the criteria set out in Diagnostic Code 6602, the Board 
finds that the severity of veteran's service connected 
asthma, at its worst, does not meet the criteria for an 
increased, 60 percent, rating because neither forced 
expiratory volume in one second (FEV-1) nor the ratio of FEV-
1 to forced vital capacity (FVC) (FEV-1\FVC) falls between 40 
and 55 percent of the predicted value.  See 38 C.F.R. § 4.97.

Next, the Board notes that Diagnostic Code 6602 also allows a 
veteran to be granted an increased rating when, while neither 
his forced expiratory volume in one second (FEV-1) or the 
ratio of FEV-1 to forced vital capacity (FVC) (FEV-1\FVC) 
falls below a certain percentage if the veteran's asthma is 
manifested by the need for at least monthly visits to a 
physician for care of exacerbations, the need for an 
intermittent courses of systemic corticosteroids, the veteran 
having more than one attack per week with episodes of 
respiratory failure, or when the veteran requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  See 38 C.F.R. § 4.97.  
However, the Board does not find that the above adverse 
symptomology are characteristic of the veteran's disability. 

The Board also notes that a lay witness can testify as to the 
visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Moreover, a review of the record on appeal shows that the 
veteran complained to the August 2000 VA examiner of problems 
with a cough, mild expectoration, chronic wheezing, and 
shortness of breath with exertion, climbing one staircase, 
and walking a few blocks.  However, the veteran's statements 
as to the severity of his asthma are not probative because 
lay persons (i.e., persons without medical expertise) are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Even though the veteran has described significant 
problems due to asthma, this has not been confirmed by the 
clinical evaluations of record.  On the contrary, the 
clinical evidence of record is negative for the veteran 
seeking treatment for problems associated with asthma, except 
for the January 1998 references to the veteran having had a 
problem with asthma in December 1997.  Moreover, the record 
is uniform in noting that the veteran does not regularly take 
medication for treatment of his asthma.  See VA examinations 
dated in November 1998 and August 2000; VA and/or private 
treatment records, dated from November 1997 to October 1999.  
However, VA examiners have characterized the severity of the 
veteran's asthma as "moderate" and "mild to moderate."  
See PFT dated in January 1997; VA examination dated in 
January 1998.  Therefore, the Board finds that it must give 
more evidentiary weight to the objective medical evidence of 
record that does not show any regular treatment for asthma.  
Accordingly, because the record on appeal does not show the 
veteran, at the very least, seeking treatment for 
exacerbations on a monthly basis or a using systemic 
corticosteroids, the Board finds that the veteran does not 
meet the second criteria to be afforded an increased rating 
under Diagnostic Code 6603.  38 C.F.R. § 4.97 (2001).




ORDER

An increased rating in excess of 30 percent for asthma is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

